Citation Nr: 1716226	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  11-31 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a heart disability, to include coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding has been associated with the claims file.

An August 2015 Board decision denied the Veteran's claim.  An April 2016 Order of the Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to vacate the Board decision and remanded the matter to the Board.

In August 2016, the Board remanded the claim for further development.  This matter is now returned to the Board for further review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he has a heart disability, to include coronary artery disease, due to his active service.

The parties cited in their joint motion for remand the fact that the August 2015 Board decision failed to address a June 2015 letter in which Dr. A.F. opined that the Veteran "had the beginnings of coronary artery disease (CAD) before 1992 based on his lab values."  Secondly, the parties agreed that the Board decision failed to address three diagnosed heart conditions shown in the June 2015 DBQ prepared by Dr. A.F., namely, ventricular arrhythmia, valvular heart disease, and hypertensive heart disease.  Third, the parties agreed the Board should consider the attachment to an April 2012 private opinion involving coronary artery disease risk factors.

In August 2016, the Board remanded the claim for a new VA examination.  The September 2016 VA examination report shows the examiner recorded a diagnosis of coronary artery disease and opined it is less likely as not related to the Veteran's active service, reasoning in part that it was not diagnosed until 2009, 17 years after service.  The examiner further opined that the Veteran's history of a myocardial infarction was due to his coronary artery disease.  The examiner also addressed several risk factors as requested by the Board.  

Regrettably, however, the VA examiner did not address the nature and etiology of the other three diagnoses shown in the June 2015 DBQ from Dr A.F. - ventricular arrhythmia, valvular heart disease, and hypertensive heart disease.  As explained above, the failure to adequately address these three particular diagnoses in the June 2015 DBQ report was cited by the parties as a basis for their joint motion for remand.  Therefore, unfortunately, the Board finds that this matter should be remanded so that the VA examiner who provided the September 2016 VA examination and medical opinion may provide an addendum opinion addressing the nature and etiology of the Veteran's ventricular arrhythmia, valvular heart disease, and hypertensive heart disease that was diagnosed by Dr. A.F. in the June 2015 DBQ prepared by him.

Accordingly, the case is REMANDED for the following action:

1.  Ask the same VA examiner who provided the September 2016 VA examination report to review the entire claims file, including a copy of this remand, and to address the nature and etiology of the ventricular arrhythmia, valvular heart disease, and hypertensive heart disease diagnosed in the June 2015 DBQ prepared by Dr. A.F.  The claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the Veteran has ventricular arrhythmia, valvular heart disease, and hypertensive heart disease that are related to his active service.

Also please ask the VA examiner to opine whether it is "at least as likely as not" (meaning likelihood of at least 50%) that any ventricular arrhythmia, valvular heart disease, and hypertensive heart disease manifested within one year of the Veteran's discharge from service in November 1992.

If the VA examiner opines that the Veteran has not had ventricular arrhythmia, valvular heart disease, or hypertensive heart disease at any time since he filed his claim in September 2009, the examiner is asked to provide a detailed rationale.

Also, please ask the VA examiner to consider the positive August 2009, April 2012, and June 2015 medical opinions involving coronary artery disease.  

Also ask the VA examiner to again address the "cardiac risk factor" of "5" shown in March 1993.  Please address, in particular, does a risk factor establish that the disease is present?

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC), and then the claim(s) should be returned to the Board for further review.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

